   Case: 1:16-cv-09788 Document #: 423 Filed: 08/02/19 Page 1 of 2 PageID #:8413




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


MAUI JIM, INC.,                                 )
an Illinois Corporation,                        )
                                                ) Case No. 16-cv-09788
        Plaintiff,                              )
                                                ) Hon. Marvin E. Aspen
   v.                                           )
                                                )
SMARTBUY GURU ENTERPRISES, a                    )
Cayman Island Company, MOTION                   )
GLOBAL LTD., a Hong Kong Company,               )
SMARTBUYGLASSES SOCIETÁ A                       )
RESPONSABILITÁ LIMITATA, an                     )
Italian Company, SMARTBUYGLASSES                )
OPTICAL LIMITED, a Hong Kong                    )
Company,                                        )
                                                )
        Defendants.                             )


PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ON ITS COPYRIGHT CLAIM

        In accordance with the Court’s minute entry of July 15, 2019 (ECF 407), Plaintiff hereby

moves for summary judgment on its copyright claim. See Count IV of Plaintiff’s Second

Amended Complaint (ECF 257). Plaintiff submits with this Motion a Memorandum that applies

the material facts not in genuine dispute to the relevant law. For the reasons set forth in the

Memorandum, Plaintiff is entitled to summary judgment on its copyright claim under

Fed.R.Civ.P. 56(a).

                                            Respectfully submitted,

                                            /s/ John Gabrielides
                                            John Gabrielides (Illinois Bar No. 6198323)
                                            BARNES & THORNBURG LLP
                                            One North Wacker Drive, Suite 4400
                                            Chicago, IL 60606
                                            (312) 357-1313
                                               1

        DMS 14869652.1
Case: 1:16-cv-09788 Document #: 423 Filed: 08/02/19 Page 2 of 2 PageID #:8414




                                   jgabrielides@btlaw.com

                                   Michelle M. Mikol (Illinois Bar No. 6290243)
                                   BARNES & THORNBURG LLP
                                   1717 Pennsylvania Avenue NW, Suite 500
                                   Washington, DC 20006
                                   (202) 371-6356
                                   mmikol@btlaw.com

                                   Attorneys for Plaintiff




                                      2

   DMS 14869652.1
